Order entered February 13, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-01473-CV

                           PINNACLE PROPANE, LLC, Appellant

                                                V.

                                 MICHAEL KLEIN, Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-18-16057

                                            ORDER
       Before the Court is appellant’s February 6, 2019 unopposed motion for extension of time

to file brief. Appellant explains the extension is necessary, in part, because the reporter’s record

is incomplete. Appellant notes it has communicated with the court reporter, who advised that

she “will begin preparing the omitted transcript.”

       An appellant’s brief is not due until the complete appellate record is filed. Accordingly,

we GRANT the motion to the extent we ORDER court reporter Vielica Dobbins to file the

supplemental reporter’s record no later than February 25, 2019 and appellant to file its brief

within twenty days of the filing of the record. Because this is an accelerated appeal, we caution

Ms. Dobbins that extension requests will be disfavored.
       We DIRECT the Clerk of the Court to send a copy of this order to the Honorable Dale B.

Tillery, Presiding Judge of the 134th Judicial District Court; Ms. Dobbins; and, the parties.

                                                      /s/    BILL WHITEHILL
                                                             JUSTICE